DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claim 1 and claims 5 and 7, the cancellation of claims 2-3 and the arguments presented has overcome the rejection of claims 1-2 and 10-11 and the objection to claims 3-9 presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-2 and 10-11 were rejected as being unpatentable over Edwards and claims 3-9 were objected to as depending from a rejected base claim but also indicated as including allowable subject matter and that the claims would be allowable is rewritten in independent form to include the recitations of the base claim from which they depend and any intervening claims. Presently, Applicant has amended independent claim 1 by incorporating the allowable subject matter of now cancelled claim 3 and the subject matter of cancelled intervening claim 2. These amendments to claim 1 have overcome the rejection of claims 1-2 and 10-11. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Edwards to teach and/or suggest the limitations of independent claim 1 as amended or that teach and/or suggest the method of claim 1 as amended. Therefore, independent claim 1 and claims 4 and 10-11 depending therefrom are allowable. 
Applicant has also amended previously objected to claims 5 and 7 by rewriting them in independent form to include the recitations of the base claim from which they previously depended. These amendments have overcome the objection to claims 5 and 7. The prior art fails to provide other relevant disclosures which are either properly combinable with Edwards to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899